—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 28, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
*346The injured plaintiff, Moisey Dlugach, was assaulted and robbed in the vestibule of his apartment building when he was unable to gain access to the inside of the building because of an allegedly broken door lock. The building was owned and managed by the defendant, 6220 Bay Realty Corp.
After the defendant established a prima facie case of its entitlement to summary judgment, the plaintiffs failed to raise a triable issue of fact. The plaintiffs contend that it was foreseeable that a broken door lock would hinder residents from gaining entry to the subject premises. However, even assuming that the defendant had notice of the defect, it was not foreseeable that Dlugach would become the victim of an assault and robbery, thus breaking the chain of causation between the defendant’s alleged negligence and his injuries (see, Santiago v New York City Hous. Auth., 101 AD2d 735, affd 63 NY2d 761; Cook v New York City Hous. Auth., 248 AD2d 501). Therefore, the defendant’s motion for summary judgment should be granted and the complaint dismissed. Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.